Exhibit 21 Jurisdiction Joy Global Inc. Joy Global (Baotou) Mining Machinery Co. Ltd. China Joy Global (Tianjin) Mining Machinery Co. Ltd. China HIHC, Inc. Delaware Joy Technologies Inc. Delaware Joy Global Limited United Kingdom Joy Global Industries, Ltd. United Kingdom Joy Global Pension Trustees Ltd. United Kingdom P&H Mining Equipment (U.K.) Ltd. United Kingdom Joy Mining Machinery Ltd. United Kingdom Joy Global South Africa (Pty.) Ltd. South Africa Joy Maszyny Gornicze SP, Z.O.O. Poland Joy Manufacturing Company (U.K.) Ltd. United Kingdom Joy Partnership United Kingdom OOO Joy P&H Mining Equipment Russia P&H Joy Mining Equipment (India) India Joy Minings Services India Private Limited India Longwall International Ltd. United Kingdom Joy MM Delaware, Inc. Delaware P&H Mining Equipment Inc. Delaware American Alloy Corporation Ohio Harnischfeger Technologies, Inc. Delaware P&H MinePro World Services Corporation Delaware P&H Minepro Services Argentina Argentina P&H MinePro Services Canada Ltd. Canada HCHC, Inc. Delaware Joy Global Australia Partnership Australia Continental Conveyor & Equipment Pty. Ltd. Australia Joy Manufacturing Co. Pty. Ltd. Australia Jobic Pty. Ltd. Australia P&H MinePro Australasia Pty. Australia P&H Asia Holding Inc. Mauritius P&H Minepro Services Pty. Ltd. Australia P.T. Harnischfeger Indonesia Indonesia Joy Global Bermuda Bermuda P&H MinePro do Brasil Comercio e Industria Ltda. Brazil P&H Minepro Services (Botswana) Pty. Ltd. Botswana P&H MinePro de Chile Services a la MineriaLtda. Chile MinePro Chile S.A. Chile P&H Minepro Services Mexico, S.A. De C.V. Mexico P&H Minepro Services Peru, S.A. Peru P&H Minepro Services Venezuela, S.A. Venezuela P&H MinePro Zambia Ltd. Zambia N.E.S. Investment Co. Delaware Continental Conveyor & Equipment Company Delaware Goodman Conveyor Company Delaware Continental Crushing & Conveying Inc. Delaware Continental Conveyor International Inc. Delaware Continental MECO (Proprietary) Ltd. South Africa Continental FSW Ltd. United Kingdom Continental Conveyor Ltd. United Kingdom
